Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to applicant’s amendment, filed on 06/03/2021.
2.	Claims 5-9 are cancelled.
3.	Claims 21-24 are new.

Response to Arguments
4.	Applicant’s arguments, See Remarks pages 9 and 10, filed on 06/03/2021 have been carefully considered and are deemed to be fully persuasive. Therefore the 35 USC 102 Rejection of claims 1-20 have been withdrawn.  

Allowable Subject Matter
5.	Claims 1-10 and 15-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
Seubert et al.  (USPUB# 2008/0120129 A1) teaches a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction.
Dugan et al. (USPAT# 6,363,411 B1) teaches in a telecommunications switching network having a resource complex including network switches, an intelligent service platform for providing intelligent call processing and service execution for call events received at the switches and requiring call processing services. A centralized administration system is provided that comprises a system for storing one or more reusable business objects that each encapsulate a distinct call-processing function, and any associated data required by the business object; a system for distributing selected business objects and associated data to selected nodes in the switching network based on pre-determined node configuration criteria; and, a system for activating the business objects in preparation for real-time use. A computing platform is provided within each node for executing those business objects required to perform a service in accordance with an event received at the network switch. Also within a node is a storage and retrieval system for sorting and retrieving selected objects and any associated data distributed by the administration system, and making them locally available to the computing platform when required to perform a service. An underlying location-independent communication system is provided to coordinate interaction of one or more business objects to perform the service in response to needs of the received event.
Bloch et al. (USPAT# 7,849,502 B1) teaches a data processing apparatus can perform HTTP traffic monitoring and filtering of HTTP requests from clients and responses from servers. Example apparatus comprises a processor, a first network interface to a protected network, a second network interface to an external network, and a traffic monitor having an address-domain name database, a firewall rules manager, and a DNS snooper. The traffic monitor accesses a blacklist and can perform receiving, from a client computer, a request to access a resource in the external network; blocking the request to the resource when a user agent of the client is in the blacklist as malicious software or when a file extension in a response to the request is in the blacklist; requesting, from a web reputation service, and receiving a reputation score indicating a reputation of the resource; blocking sending the request to the resource when the reputation is below a specified threshold.
Seubert, Dugan, Bloch and other prior arts do not singularly or in combination disclose the limitations "identify a second application whitelist for the second remote device; check the first application against the second application whitelist for the second remote device, wherein the checking results in an identification that the first application is not included in the second application whitelist; and based on identifying that the first application is not included in the second application whitelist for the second remote device, dispose of the at least one notification rather than transmitting, by the computing system and to the authenticated user workspace of the second remote device, the at least one notification associated with the user and from the first remote device." in independent claim 1 and similarly in independent claims 15 and 21. These limitations in combination with the remaining claim limitations provide a unique way for allowing a user to control which notifications from which applications are allowed to be redirected to separate devices of the user, as disclosed in the applicant’s specifications (paragraphs [0006-0008]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aveni et al. (USPUB# 2011/0239306 A1) shows a data leak protection method for managing user interaction with a computing device, the computing device comprising a kernel mode of operation and a user mode of operation, the method comprising: monitoring the kernel mode of the 
Tolly (USPUB# 2005/0222815 A1) shows a system and method for testing and certifying one or more aspects of a device, such as a network, telecommunications, or computing device. One or more pre-defined or user-specified tests are identified by a user and applied by a testing entity to an aspect of the device. The results of the test are gathered and compared to one or more pre-determined standards. If the product passes the test, the device is certified by the testing entity and the results are published in an online catalog accessible via the Internet. Additionally, the product vendor is granted a license to use a certification logo in connection with the product. If the product fails the test, a private communication is sent from the testing entity to the product vendor indicating the failure. Any desired test can be applied to one or more 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
).  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443